Citation Nr: 0213769	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1995 for the award of a 50 percent disability rating for 
cystic acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Board previously issued a decision denying an earlier 
effective date for the 50 percent rating for cystic acne in 
January 2001.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
VA's motion, by Order dated in April 2001, the Court vacated 
the Board decision and remanded the matter to the Board for 
readjudication and consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  By letter dated 
in May 2002, the Board advised the veteran that he had 
additional time in which to supplement the record before the 
Board with evidence or argument relevant to his appeal.  The 
veteran's June 2002 response and the September 2002 statement 
from his representative have been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO established service connection for cystic acne in 
a June 1971 rating decision and assigned a 30 percent 
evaluation.  The RO continued that evaluation in rating 
decisions issued in March 1972, October 1973, July 1976, 
January 1979, September 1983, and August 1985.  Each rating 
decision became final when the veteran did not initiate an 
appeal.    

3.  The RO received the veteran's claim for an increased 
evaluation for cystic acne on December 6, 1995.  The claims 
folder contains no communication from the veteran prior to 
December 6, 1995 that may be construed as a claim.  

4.  Entitlement to a 50 percent disability rating for cystic 
acne is not factually ascertainable within the one-year 
period prior to December 6, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 6, 
1995 for an award of a 50 percent disability rating for 
cystic acne have not been met.  38 U.S.C.A. 
§§ 5107, 5110(a) and (b) (West 1991); 38 C.F.R. §§ 3.1(b), 
3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See VCAA, supra.  VA also promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  Generally, in 
the September 1999 rating decision and September 1999 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulation, as 
well as explanation as to the necessary elements to prevail 
on the claim.  The Board notes that, as discussed below, the 
disposition of a claim for an earlier effective date for an 
assigned rating primarily depends on (1) whether and on what 
date the veteran submitted a claim for an increase and (2) 
when entitlement to an increase is factually ascertainable.  
With respect to the former issues, there necessarily is no 
reasonable basis for providing assistance to the veteran, 
such that notice concerning what assistance VA will provide 
is not required.    

With respect to the latter issue, in connection with the 
underlying claim for an increased rating, the RO sent the 
veteran and his representative letters in December 1995, May 
1996, September 1997, and March 1998 that described the 
evidence needed to adjudicate the claim and requested that he 
submit or authorize VA to obtain that evidence.  The RO's 
letter dated in March 1999 again asked the veteran to 
identify treatment providers, explained that it would obtain 
evidence of VA treatment if he identified the facility and 
treatment date, and added that it would obtain records from 
each private medical provider for whom he completed a release 
of medical information with all relevant contact and 
treatment information.  The Board finds that the RO's actions 
satisfy the notice requirements set forth in the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board finds that the RO has secured relevant 
VA treatment records and examinations, as well as relevant 
private records as authorized by the veteran.  The Board 
acknowledges that, in connection with the underlying claim 
for an increase, the claims folder does not contain records 
from several providers for whom the veteran completed a 
release of medical information.  However, in each instance, 
the veteran identified treatment in 1998 or 1999, years after 
the currently assigned effective date in December 1995.  
Thus, securing such records offers no reasonable possibility 
of substantiating the veteran's claim.  The Board also notes 
that the veteran has submitted a letter from the Social 
Security Administration dated in March 1979 concerning an 
award of disability benefits.  There are no records 
associated with this disability determination in the claims 
folder.  Although the records, if any, could show the 
severity of cystic acne before December 1995, final rating 
decisions issued by the RO thereafter render consideration of 
such records irrelevant.  Accordingly, the Board finds no 
basis for further development and delay of the veteran's 
appeal.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO received the veteran's claim for an 
increased rating for his service-connected cystic acne on 
December 6, 1995.  Prior to that date, the RO last confirmed 
the 30 percent evaluation in an August 1985 rating action.  
Close review of the materials received from August 1985 to 
December 1995 reveals only communications from the veteran 
concerning complaints about VA personnel, new mailing 
addresses, and information regarding his direct deposit of VA 
benefits.  There is no communication from the veteran or his 
representative indicating a desire for an increased 
disability rating for cystic acne.  38 C.F.R. §§ 3.1(p), 
3.155(a).  

Accordingly, the effective date for the award of a 50 percent 
rating may be earlier than December 6, 1995 only if 
entitlement to the increase is factually ascertainable within 
the one-year before that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Review of the claims folder reveals 
no medical evidence showing the status of the veteran's 
cystic acne from December 6, 1994 to December 6, 1995.  
Therefore, entitlement to an increased rating is not 
factually ascertainable prior to December 6, 1995. Id.     

The Board notes that the veteran asserts entitlement to an 
earlier effective date by claiming that the service-connected 
disability met the criteria for a higher rating at the time 
of the RO's prior rating decisions.  In this case, the RO 
established service connection and the 30 percent rating for 
cystic acne in a June 1971 rating decision and continued that 
evaluation in rating decisions issued in March 1972, October 
1973, July 1976, January 1979, September 1983, and August 
1985.  Review of the claims folder reveals that the veteran 
failed to perfect an appeal of any of these rating actions.  
Therefore, each one became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  In order to reasonably raise a claim 
of clear and unmistakable error, the claimant must provide 
some degree of specificity as to what the alleged error is.  
In addition, the claimant must offer some persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. 
40, 44 (1993).  

Considering the communications by the veteran, the Board does 
not find any allegation of clear and unmistakable error in 
any of the prior, final rating actions.  The veteran is 
essentially claiming that the RO should have rated his 
disability higher in its previous determinations.  The June 
2000 informal hearing presentation prepared by the veteran's 
representative states that the veteran has raised a claim of 
clear and unmistakable error and offers the same argument, 
i.e., that the RO failed to assign a higher disability rating 
in its June 1971 decision.  The Board finds that such 
assertions express no more than disagreement as to how the RO 
weighed or evaluated the evidence, which does not amount to a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 5; Shockley, 11 Vet. App. 208, 214 (1998).  Absent a more 
specific allegation of error, the Board finds no basis to 
refer to the RO a claim for clear and unmistakable error, as 
suggested by the veteran's representative.       
   
In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date earlier than December 
6, 1995 for the award of a 50 percent disability rating for 
cystic acne.  38 U.S.C.A. §§ 5107(b), 5110(a) and (b); 
38 C.F.R. §§ 3.1(b), 3.155, 3.400. 


ORDER

An effective date earlier than December 6, 1995 for the award 
of a 50 percent disability rating for cystic acne is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

